Title: To George Washington from Captain Michel Capitaine du Chesnoy, 4 October 1778
From: Capitaine du Chesnoy, Michel
To: Washington, George


          
            sir
            Providence 4—8bre [Oc tober] 1778.
          
          Gl de la Fayette had desired me to deliver in your hands the two Inclosed draughts, & Shou’d have thought my Self happy in finding an opportunity to pay my respects to your Excellency; but as I am Sick at Providence I can not do my Self that honour therefore take the 
            
            
            
            liberty to Send them to you. I am very Sorry that I am deprived of the possibility of Waiting on you in person, and assureing you of my Great Respect I am yr most obedient humle sert
          
            Capitaine
          
        